Citation Nr: 1631668	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  06-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the left lower extremity, to include as secondary to service-connected soft tissue lacerations to the right foot and heel with residual pes planus (right foot soft tissue disability).

2.  Entitlement to a rating in excess of 20 percent for right foot soft tissue disability.

3.  Entitlement to increases in the "staged" ratings for muscle atrophy, right calf (currently 0 percent prior to September 22, 2009, and 10 percent from that date).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to January 1970, with additional service in the National Guard.  The matter seeking service connection for a neurological disability of the left lower extremity is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from an August 2005 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, continued (following the submission of new and material evidence within one year) a March 2005 denial of service connection for left lower extremity "L3" nerve disability.  It was previously before the Board in May 2009, February 2011, and December 2013, when it was remanded for further development, and in May 2015, when it was denied (by Acting Veterans Law Judges (VLJs)).  The case is now assigned to the undersigned.

The Veteran appealed the adverse portion of the May 2015 Board decision to the Court, resulting in a November 2015 Joint Motion for Partial Remand (JMR) by the parties, in which the parties agreed that the Board had not provided adequate reasons or bases for its finding that service connection for "L3" nerve disability was not warranted.  [The parties noted that the Veteran did not contest the denial of service connection for a disability claimed as "spinal alignment C1 through S3" and a disability of the right lower extremity claimed as "inability to sustain an upright position."]  A December 2015 Court Order remanded the matter for compliance with the instructions in the JMR. 

The increased rating matters are before the Board on appeal from a March 2005 rating decision that granted service connection and assigned 20 percent (right foot soft tissue) and 0 percent (right calf atrophy) disability ratings.  An interim (August 2010) rating decision granted a 10 percent rating for right calf atrophy, effective September 22, 2009.  The matters were previously before the Board in May 2009, February 2011, December 2013, and May 2015, when they were remanded for additional development.  

The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record is not clear as to the nature of the claimed left lower extremity neurological disability, the issue on appeal has been recharacterized.  (The Board notes that service connection for left lower extremity sciatic nerve disability was denied in the May 2009 Board decision and was not appealed further.  Additional consideration of sciatic nerve disability requires that the previously denied claim be reopened, if appropriate.)

In February 2016 correspondence, the Veteran's attorney requested that TDIU be considered as part of the increased rating matters on appeal (under Rice v. Shinseki, 22 Vet. App. 447 (2009)).  While the Veteran has filed a separate application for TDIU (which is currently pending adjudication by the AOJ), Rice provides that TDIU, when reasonably raised by the record, is part of any claim for an increased rating.  As the matter of TDIU has been explicitly raised in the context of the present appeal before the Board, it has been included as a separate issue above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Service Connection

In the November 2015 JMR, the parties agreed that the Board should have discussed a June 2012 letter from the Veteran's treating chiropractor, who opined that the Veteran had an "L3 sciatic nerve problem that is directly related to" the service-connected right foot disabilities.  The Board notes that the chiropractor did not specify whether this problem affected the right or left lower extremity, and that the L3 nerve group does not include the sciatic nerve.  Nonetheless, the parties agreed that this was favorable evidence supporting the Veteran's claim.  As this contradicts the (March 2011) VA nexus opinion, which concluded that no "L3" disability was present, remand is warranted for a new examination that considers the June 2012 private chiropractor's letter, as well as a July 2015 VA physical therapy record (noting impaired sensation of the left lower extremity associated with the L3 nerve) and a May 2016 VA spine examination report (noting involvement of the sciatic nerve (L4 through S3) but not the femoral nerve (L2 through L4).   

Increased Ratings

The Board notes that the Veteran is separately compensated for a number of distinct right foot disabilities and their secondary manifestations.  In addition to the soft tissue and calf atrophy matters presently before the Board, the ratings assigned for several other right lower extremity disabilities are currently pending before the AOJ.  See June 2016 rating decision (noting that adjudication of increased rating claims for right foot neurological impairment, right foot painful scar, right ankle/heel scars, and TDIU is deferred pending examination) and October 2015 notice of disagreement (expressing disagreement with the rating assigned for right knee degenerative joint disease).  

In conjunction with the increased rating matters currently pending before the AOJ (in conjunction with a separately filed request for TDIU), the Veteran submitted a June 2016 release form, requesting that VA obtain pertinent treatment records from his private treatment providers.  While the Board acknowledges the additional delay in these matters (that have been pending appellate review for a decade), the Veteran has identified these private records as pertinent to consideration of his (cumulative) right foot and related disabilities.  As these records may include evidence relevant to the rating of the Veteran's right foot soft tissue and right calf atrophy disabilities, resolution of those matters must be deferred pending receipt of the identified records.
In addition, the Board notes that the Veteran's separate ratings for right lower extremity disabilities, some of which are (as noted above) pending before the AOJ, may require consideration of the amputation rule in 38 C.F.R. § 4.68.  Consequently, the Board finds that the matters of the ratings for right foot soft tissue and right calf atrophy are inextricably intertwined with the related increased rating matters pending before the AOJ (specifically, the ratings assigned for degenerative joint disease of the right knee, right foot neurological impairment, right foot painful scar, and right ankle/heel scar) and must be deferred at this time.

TDIU

The matter of entitlement to TDIU is inextricably intertwined with the claims remanded by the Board herein (and those pending before the AOJ); consideration of that matter must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for right and left lower extremity disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all relevant evaluations or treatment (records of which are not already associated with the record) from the providers identified, to include any providers previously identified in the June 2016 release already of record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon or neurologist to determine the nature and likely etiology of any neurological disability of the left lower extremity.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each left lower extremity neurological disability entity found, to specifically include consideration of any L3 nerve disability. 

(b)  Please identify the likely etiology for each left lower extremity neurological disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in or aggravated by the Veteran's active service, or was caused or aggravated by his service-connected disabilities?  

The examiner is specifically requested to comment on, and resolve the conflict between, the March 2011 VA nexus opinion, the June 2012 private chiropractor's letter, the July 2015 VA physical therapy record, and the May 2016 VA spine examination report. 

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate. 

3.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., additional examination, if such is deemed necessary), and readjudicate all claims on appeal (to include consideration of 38 C.F.R. § 4.68, and the claim to reopen a previously denied claim of service connection for left lower extremity sciatic nerve disability, both if appropriate, as well as entitlement to a TDIU rating raised in the context of the increased rating claims on appeal).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

